DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on August 1, 2019.  Claims 1-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,299,861. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-9, and 11-17 of the instant application are anticipated by claims 1-13 of U.S. Patent No. 10,299,861.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beecher (US 4243040).
Concerning claims 1 and 8, the Beecher prior art reference teaches a system for removing a kidney stone from a ureter (Figure 1; 20), the system comprising: an outer shaft (Figure 1; 22); an inner shaft extending coaxially within the outer shaft (Figure 1; 24); a stone retention member shaft (Figure 11; 156) having a stone retention member configured to capture the kidney stone (Figure 11; 154) and extending coaxially within the inner shaft (Figure 11; 24); a wall protection member coupled to the outer shaft and the inner shaft (Figure 1; 28); and a handle coupled with proximal ends of the outer shaft, the inner shaft, and the stone retention member shaft (Figure 1; 90), the handle comprising: an eversion mechanism coupled to the inner shaft and configured to actuate the inner shaft, thereby everting the wall protection member to at least partially envelope the kidney stone and the stone retention member, the wall protection member responsive to axial force of proximal movement of the stone retention member (Figure 1; 98 | Figure 11f | Column 10, Lines 15-28); and a retention member mechanism coupled to the stone retention member shaft and configured to actuate the stone retention member shaft (Figure 11; proximal end of shaft 156 may be interpreted as a retention member mechanism).
Concerning claims 5 and 16, the Beecher reference teaches the system of claims 1 and 8, wherein the wall protection member comprises an expandable balloon (Figure 1; 28) and the handle further comprises a balloon infusion port configured to expand the balloon (Figure 1; 32).
Concerning claims 6 and 12, the Beecher reference teaches the system of claims 1 and 8, wherein the wall protection member is coupled to the inner shaft at an attachment area located on an outer circumference of the inner shaft (Figure 6; 28b), wherein the area may be interpreted as having a proximal attachment point that is spaced proximal from a distal tip of the inner shaft and a distal attachment point at the distal tip.
Concerning claim 7, the Beecher reference teaches the system of claim 1, further comprising a friction fit (Figure 6; 85) which is capable of resisting lateral movement of the stone retention member shaft when the inner shaft is actuated.
Concerning claim 9, the Beecher reference teaches the system of claim 8, wherein the stone retention member shaft is a flexible wire (Figure 11; 156), wherein a wire may be defined as a solid shaft.
Concerning claim 10, the Beecher reference teaches the system of claim 8, wherein the retention member may be interpreted as being the only shaft articulation mechanism that the handle comprises, given the proximal end of the shaft, which is interpreted as the retention member mechanism, is the only part of the handle that articulates the stone retention member by allowing it to expand and collapse.
Concerning claim 11, the Beecher reference teaches the system of claim 8, wherein the system is capable of capturing a kidney stone in the stone retention member, retracting the stone retention member, and everting the wall protection member using the retention member (Figure 11).
Concerning claim 13, the Beecher reference teaches the system of claim 8, wherein the stone retention member shaft is capable of having an axial stiffness sufficient to cause eversion of the wall protection member without the stone retention member shaft substantially stretching given it is a flexible wire that is freely slidable within the inner shaft (Column 10, Lines 15-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beecher (US 4243040) in view of Teague (US 2007/0299456).
Concerning claims 2 and 4, the Beecher reference teaches the system of claim 1, but it does not specifically teach an elongate, flexible camera positioned coaxially within the stone retention member shaft, such that a distal end of the camera is located near a distal end of the shaft, or a laser fiber extending coaxially within the stone retention member shaft.
However, the Teague reference teaches a medical retrieval device (Figure1B), which includes a stone retention member (Figure 1B; 100d), wherein the device may further include a flexible activation device positioned coaxially within the stone retention member such that the distal end of the activation device may be positioned at the proximal end of the stone retention member (Figure 1B; 210), wherein said activation device may be a camera or a laser fiber ([¶ 0026-0027]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have an elongate, flexible camera positioned coaxially within the stone retention member shaft, such that a distal end of the camera is located near a proximal end of the stone retention member, and thus near the distal end of the inner 
Concerning claim 3, the Beecher reference teaches the system of claim 1, but does not specifically teach a guide wire extending coaxially within the stone retention member shaft.
However, the Teague reference teaches a retrieval device, wherein the device may be inserted over a guide wire, therein having a guide wire coaxially extending within the shaft of the retrieval device (Figure 3B; 400).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the stone retention member shaft of the Beecher reference have a tubular structure and include a guide wire extending coaxially within the stone retention member shaft to provide a guide for the retrieval device to be inserted over (Teague; [¶ 0052]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beecher (US 4243040) in view of Wittich et al. (US 5057114, hereinafter Wittich).
Concerning claim 14, the Beecher reference teaches the system of claim 13, but does not teach the stone retention member shaft comprising a stainless steel or nitinol wire having a diameter of at least 0.005”.
However, the Wittich reference teaches a stone retention member (Figure 1) having a stone retention member basket (Figure 1; 100) and a stone retention member shaft (Figure 1; 113), wherein the shaft comprises an inner member tube (Figure 1; 108), and nitinol wires forming the stone retention member basket (Figure 1; 101-103), wherein the wires of the basket extend into the inner tube to form the shaft, wherein each wire has a diameter of 0.010" (Column 4, Lines 21-40).
. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beecher (US 4243040) in view of Foster (US 2001/0041899).
Concerning claim 15, the Beecher reference teaches the system of claim 13, but does not specifically teach the stone retention member shaft comprising a stainless steel hypotube with a wall thickness of 0.002 inches.
However, the Foster reference teaches a system for removing a kidney stone in a ureter (Figure 1; 10), comprising a stone retention member shaft (Figure 1; 35) being formed of a stainless steel hypotube, wherein the reference says that the smallest of said devices have very thin wall thicknesses because of their improved resistance to fracture or kinking ([¶ 0031]), wherein said hypotube may form a wire basket with diameters of 0.007 inches ([¶ 0005]).
Although the reference does not specifically teach a wall thickness of 0.002 inches, the Foster reference defines the wall thickness of a stainless steel hypotube forming a stone retention member as a result effective variable that may help to reduce diameter but maintain or improve resistance to fracture or kinking (Foster; [¶ 0031]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stone retention member shaft of the Beecher reference to be a stainless steel hypotube as in the Foster reference to allow the introduction of additional instrumentation useful to the procedure (Foster; [¶ 0010]), wherein it would be further obvious to have the wall thickness of the hypotube be 0.002 inches as a routine optimization of a result effective variable that will .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beecher (US 4243040) in view of Diedrich et al. (US 5630797, hereinafter Diedrich).
Concerning claim 17, the Beecher reference teaches the system of claim 8, but does not specifically teach an eversion mechanism disposed within the handle.
However, the Diedrich reference teaches an everting catheter system (Figure 2), wherein the system includes an everting wall protection member (Figure 3A; 29) attached to an outer shaft (Figure 3A; 21) and an inner shaft (Figure 3A; 25), wherein the system further includes a handle (Figure 3; 41) having an eversion mechanism within the handle in the form of a slider (Figure 3; 69), which may be used to actuate the inner shaft to evert the everting wall protection member (Column 7, Lines 6-36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the Beecher reference include a handle with an eversion mechanism disposed within the handle as in the Diedrich reference to provide a handle that is capable of allowing the wall protection member to be everted by simply using the operator's thumb (Diedrich; Column 7, Lines 6-36).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Grayhack et al. (US 4611594), Bates et al. (US 5658296), Bilitz et al. (US 5817104), and Gist (US 2005/0261705) references additionally teach similar systems for removing kidney stones from a ureter that further include handle assemblies.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        1/12/2022